— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an order of the Court of Appeals dated January 22, 2013 (People v McFarlane, 20 NY3d 1013 [2013]), denying his application for leave to appeal from a decision and order of this Court dated *555June 13, 2012 (People v McFarlane, 96 AD3d 879 [2012]), affirming a judgment of the Supreme Court, Nassau County, rendered October 9, 2009.
Ordered that the application is denied.
This Court does not have the authority to entertain the relief requested by the appellant (see People v Stultz, 2 NY3d 277, 281 [2004]; People v Bachert, 69 NY2d 593, 599-600 [1987]). Dillon, J.E, Chambers, Lott and Sgroi, JJ, concur.